ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Fields, 2011 IL App (1st) 100169




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    NATHSON FIELDS, Defendant-Appellee.



District & No.             First District, Sixth Division
                           Docket No. 1-10-0169


Filed                      September 30, 2011


Held                       The circuit court’s grant of defendant’s petition for a certificate of
(Note: This syllabus       innocence was reversed and remanded with instructions to determine
constitutes no part of     whether defendant showed by a preponderance of evidence that he is
the opinion of the court   innocent of the charged offenses.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 85-C-7651; the Hon.
Review                     Paul P. Biebel, Judge, presiding.



Judgment                   Reversed and remanded with instructions.
Counsel on                 Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
Appeal                     Assistant State’s Attorney, of counsel), for the People.

                           Leonard C. Goodman and Milissa A. Matuzak, both of Len Goodman
                           Law Office, of Chicago, for appellee.


Panel                      JUSTICE CAHILL delivered the judgment of the court, with opinion.
                           Presiding Justice R. Gordon and Justice Garcia concurred in the judgment
                           and opinion.




                                            OPINION

¶1          The State appeals from an order of the circuit court granting defendant Nathson Fields
        a certificate of innocence. We reverse and remand with instructions.
¶2          In June 1985, defendant was charged along with codefendants Earl Hawkins and George
        Carter with the April 1984 murders of Jerome “Fuddy” Smith and Talman Hickman.
        Defendant and Hawkins were tried together. After a bench trial before Judge Thomas
        Maloney, defendant and Hawkins were found guilty of murder and later sentenced to death.
        Our supreme court affirmed those convictions on direct appeal. See People v. Fields, 135 Ill.
        2d 18, 552 N.E.2d 791 (1990).
¶3          Defendant filed an amended postconviction petition for a new trial on September 8, 1992,
        alleging he was denied a fair trial because Judge Maloney accepted a $10,000 bribe to acquit
        Hawkins and defendant of the murders but returned the money and convicted the pair once
        he perceived that the Federal Bureau of Investigation (FBI) was watching him. Defendant’s
        claim was based on a June 26, 1991, federal grand jury indictment of Maloney.
¶4          On April 16, 1993, Maloney was found guilty of violations of the Racketeer Influenced
        and Corrupt Organizations Act (18 U.S.C § 1961 et seq. (1994)), conspiracy to commit
        extortion and obstruction of justice in connection with a scheme to fix cases in his
        courtroom, including this one. See United States v. Maloney, 71 F.3d 645 (7th Cir. 1995) (en
        banc). The prosecution proved that during the course of defendant’s trial, Maloney accepted
        a bribe, only to return the money and convict defendant and Hawkins when he perceived that
        the FBI was investigating him.
¶5          On September 18, 1996, the trial court granted defendant’s petition, vacated his
        conviction and sentence and ordered a new trial. Our supreme court affirmed that order on
        direct appeal. See People v. Hawkins, 181 Ill. 2d 41, 690 N.E.2d 999 (1998).
¶6          On remand, the parties filed numerous motions before the new trial. The court denied the


                                                 -2-
       State’s motion in limine to admit evidence relating to defendant’s knowledge of the bribe to
       Judge Maloney. The State brought an interlocutory appeal from the court’s decision. We
       found the trial court did not err in denying the bribery evidence because there was no
       testimony linking defendant to the bribery activity. See People v. Hawkins, 326 Ill. App. 3d
       992, 762 N.E.2d 46 (2001).
¶7         After our ruling, the State entered into a plea agreement with Hawkins. During the
       agreement negotiations, Hawkins said that he, defendant and both of their attorneys discussed
       the details of how to bribe Judge Maloney. Based on this evidence, the State renewed its
       motion to admit bribery evidence against defendant. The court denied the motion and the
       State brought another interlocutory appeal. We affirmed, finding the State did not exercise
       due diligence in obtaining the evidence. See People v. Fields, 357 Ill. App. 3d 780, 829
       N.E.2d 917 (2005).
¶8         After a 2009 bench trial before Judge Vincent M. Gaughan, defendant was found not
       guilty of the murders. In announcing its decision, the court noted that there was no
       unimpeached witness identifying defendant as one of the gunmen. Under these
       circumstances, the court found the State failed to prove defendant guilty beyond a reasonable
       doubt.
¶9         Defendant then filed a petition for a certificate of innocence under section 2-702 of the
       Code of Civil Procedure (Code) (735 ILCS 5/2-702 (West 2008)), seeking compensation for
       the 18 years he spent in prison. In support of the petition, defendant attached his own
       affidavit, averring that he is innocent of the murders. Defendant also attached to the petition
       the stipulated-to description of the gunmen from retrial given by Sandra Langston to police
       on the day of the shooting. The description did not match defendant’s appearance. The State
       filed a motion for leave to intervene and object to the issuance of the certificate. The State
       claimed that defendant was unable to show by a preponderance of evidence that he is
       innocent of the murders as required by section 2-702 of the Code. Defendant responded,
       arguing that he had maintained his innocence since the inception of the case.
¶ 10       At the hearing on the petition, the court recounted the history of the case and heard
       arguments from the parties. The State argued that defendant’s affidavit was insufficient to
       show by a preponderance of evidence that he is innocent of the murders in light of the
       testimony presented at retrial indicating he was one of the shooters. Defendant argued that
       Langston’s stipulated-to testimony at retrial was sufficient to exonerate him. The court
       continued the matter to review the transcripts of defendant’s trials, the four opinions entered
       in the case, section 2-702 of the Code and other materials it deemed relevant.
¶ 11       When the case was recalled, the court recounted the extensive history of the case, the
       evidence presented at retrial and Judge Gaughan’s reasoning for finding defendant not guilty.
       The court also outlined the four factors defendant was required to show by a preponderance
       of evidence to obtain a certificate of innocence under section 2-702 of the Code. In
       determining whether defendant showed he was actually innocent of the murders, the court
       noted:
                   “There is no doubt that Judge Gaughan found beyond a reasonable doubt that


                                                 -3-
                [defendant] was not guilty of the charges that were tried in 2009.
                     Can I look behind his finding and provide a judgment on actual innocence on the
                basis of what I might think? What I might imagine? Or do I take the case as I find it.
                And I have to take the case as I find it.”
       The court went on to point out:
                     “In the criminal justice system it’s not what we think. It’s not what we surmise.
                It’s not what we conjure. It’s what was proved. And on the basis of the record that
                was before Judge Gaughan, which is based on *** four opinions of reviewing courts,
                he found that [defendant] was not guilty.
                     I will follow that finding of Judge Gaughan, and find that the petition for
                certificate of innocence is well grounded here, and will so grant it over the objection
                of the State.”
¶ 12       On the day after the hearing, December 10, 2009, the court entered a written order,
       finding defendant satisfied the statutory elements necessary to obtain a certificate of
       innocence under section 2-702 of the Code. The order noted that it supersedes the oral order
       entered on the record at the hearing. On December 11, 2009, the court entered another
       written order, clarifying some of its oral pronouncements from the December 9, 2009,
       hearing on defendant’s petition. The court clarified that “Judge Gaughan’s actual finding was
       that the State failed to prove [defendant] guilty beyond a reasonable doubt, not that defendant
       was not guilty beyond a reasonable doubt.”
¶ 13       The State appeals from the court’s December 10, 2009, order, granting defendant’s
       petition for a certificate of innocence. To obtain a certificate of innocence under section 2-
       702, a defendant must prove by a preponderance of evidence that:
                     “(1) [he] was convicted of one or more felonies by the State of Illinois and
                subsequently sentenced to a term of imprisonment, and has served all or any part of
                the sentence;
                     (2) (A) the judgment of conviction was reversed or vacated, and the indictment
                or information dismissed or, if a new trial was ordered, either [he] was found not
                guilty at the new trial or [he] was not retried and the indictment or information
                dismissed; ***;
                     (3) [he] is innocent of the offenses charged in the indictment or information ***;
                and
                     (4) [he] did not by his or her own conduct voluntarily cause or bring about his or
                her conviction.” 735 ILCS 5/2-702(g) (West 2008).
¶ 14       The State argues that the trial court erred in granting defendant’s petition because the
       court equated Judge Gaughan’s finding of not guilty with the determination that defendant
       is actually innocent of the murders. The State claims that under the plain language of section
       2-702, the legislature intended proof of actual innocence to be distinct from an earlier
       acquittal.
¶ 15       Defendant does not challenge the State’s interpretation of section 2-702 but argues that

                                                 -4-
       the court understood and applied the correct standard of proof because its December 10,
       2009, written order expressly notes that defendant had shown by a preponderance of
       evidence that “[he] is innocent of the first degree murders of Jerome Smith and Talman
       Hickman on April 28, 1984.” Defendant also argues that this appeal is moot because on June
       24, 2010, he received a compensation check from the Illinois Court of Claims for his “illegal
       incarceration.” He claims that even if the circuit court erred in granting his petition for a
       certificate of innocence, it is too late to reverse that judgment because the issuance of the
       check by the court of claims renders it impossible for this court to grant effective relief to the
       State.
¶ 16       We first consider defendant’s argument that this appeal is moot. After the State filed its
       notice of appeal, defendant filed a motion to dismiss the appeal as moot, raising the same
       argument he does in this court. We granted the motion. The State then filed a motion to
       vacate our order dismissing the appeal. The State argued, as it does now, that even though
       defendant received payment from the court of claims the appeal is not moot because a ruling
       by this court on the propriety of the issuance of a certificate of innocence to defendant would
       have significant consequences for both parties. The State pointed out that defendant has a
       pending federal civil rights lawsuit against the City of Chicago and Cook County, as well as
       numerous current and former Chicago police officers and assistant State’s Attorneys. The
       suit relies on defendant’s certificate of innocence to support his claim of malicious
       prosecution. The State also pointed out that, although defendant received payment from the
       court of claims, he could be required to repay those funds if the certificate of innocence was
       found to have been improperly granted. We granted the State’s motion and reinstated the
       appeal.
¶ 17        We reject defendant’s renewed argument to dismiss the appeal. The parties’ current
       arguments to this court are identical to the ones they raised in their earlier motions. We
       considered those arguments and the State prevailed. Our earlier decision to grant the State’s
       motion and reinstate the appeal is now the law of the case. See People v. Klepper, 234 Ill.
       2d 337, 346, 917 N.E.2d 381 (2009). We will address the case on the merits.
¶ 18        The fundamental rule of statutory interpretation is to give effect to the intent of the
       legislature. People v. Smith, 236 Ill. 2d 162, 166-67, 923 N.E.2d 259 (2010). The best
       indicator of legislative intent is the language of the statute, which must be given its plain and
       ordinary meaning. Smith, 236 Ill. 2d at 167. If the language in the statute is clear and
       unambiguous it must be applied as written without resorting to extrinsic aids of construction.
       People v. Dabbs, 239 Ill. 2d 277, 287, 940 N.E.2d 1088 (2010). The interpretation of a
       statute is a question of law that is reviewed de novo. Smith, 236 Ill. 2d at 167.
¶ 19        Defendant does not dispute and we agree with the State that the plain language of section
       2-702 shows the legislature’s intent to distinguish between a finding of not guilty at retrial
       and actual innocence of the charged offenses. Although the court’s written order notes that
       defendant had shown by a preponderance of evidence that he is innocent of the murders, the
       record shows that in granting defendant’s petition the court did not distinguish between a
       finding of not guilty and actual innocence as required by the statute. The court’s comments
       at the hearing on the petition that it could not “look behind [Judge Gaughan’s] finding and

                                                  -5-
       provide a judgment on actual innocence” and that it would “follow the finding of Judge
       Gaughan” in granting defendant’s petition show the court equated a finding of not guilty at
       retrial with defendant’s actual innocence. Although the court entered a written order
       clarifying that Judge Gaughan’s actual finding was that the State failed to prove defendant
       guilty beyond a reasonable doubt, not that defendant was not guilty beyond a reasonable
       doubt, there is no indication that the court considered anything but the result of defendant’s
       retrial in determining his innocence. We believe that under section 2-702 in determining
       whether defendant showed by a preponderance of evidence that he is innocent of the
       murders, the court was required to consider the materials attached to defendant’s petition in
       support of his innocence claim–his affidavit and the stipulated-to testimony of Sandra
       Langston–in relation to the evidence presented against him at both trials. The court erred in
       not doing so. We reverse and remand to the circuit court for this determination.

¶ 20      Reversed and remanded with instructions.




                                                -6-